The words "itinerant vendor," as defined in s. 1, c. 46, Laws 1897, include only those persons who "engage in a temporary or transient business in this state." They do not include those whose business in the state is permanent, even when such persons carry on a part of their business temporarily in a place apart from their usual location. Section 12 of the act provides that the deposit with the secretary of state shall be held subject to claims growing out of the licensee's business in this state. This shows that the law was intended to apply to the nonresident dealer, who does business here temporarily and then leaves without paying his creditors.
The firm of which the respondent is a member has a permanent place of business in Concord, and is taxable there each year upon the average value of its stock in trade during the year. P. S., c. 55, s. 7, par. VI. It has not heretofore been the policy of the state to make this class of laws applicable to such persons. Laws 1878, c. 27; G. L., c. 119; Laws 1887, c. 68. Their location is of such a character and permanency that special protection for persons dealing with them is not required, and by ordinary taxation they bear their just share of the expense of local government.
Respondent discharged.
All concurred. *Page 354